Citation Nr: 0302884	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-01 347	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability of the 
right Achilles tendon.


(The issues of entitlement to service connection for a right 
ankle disorder and for PTSD, entitlement to an increased 
rating for hidradenitis, and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to June 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision by the RO which denied an increased rating in excess 
of 30 percent for hidradenitis.  The appeal also arises from 
a March 1999 rating decision by the RO which denied the 
claims of service connection for PTSD and a right Achilles 
tendon disorder, and the claim for a TDIU rating.

The Board notes that the claim of service connection for PTSD 
was previously denied by the RO.  The last denial of the 
claim was in December 1991.  The veteran was notified of the 
adverse determination and was given notice of his appellate 
rights.  He did not appeal the decision.  As a result, the 
December 1991 RO decision denying service connection for PTSD 
is final.  Thus, new and material evidence is needed to 
reopen the claim.  38 U.S.C.A. § 5108, 7105.  In March 1999, 
the RO denied the claim of service connection for PTSD on the 
merits.  Notwithstanding the RO's action in March 1999, the 
Board must decide whether the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for PTSD.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Thus, as listed on the cover page of this decision, the Board 
construes the issue to be whether new and material evidence 
has been submitted to reopen the claim of service connection 
for PTSD.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a right ankle 
disorder, and entitlement to an increased rating for 
hidradenitis pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  Further having currently decided by way 
of the present Board decision that the veteran has in fact 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for PTSD, the 
Board is now undertaking additional development with respect 
to the merits of that claim as well.  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing these issues.

The claim for a total rating based on individual 
unemployability will be held in abeyance until all 
development has been completed.

The Board observes that in September 1991 and in September 
1996, the veteran filed a claim of service connection for 
depression.  In September 1991, the veteran also filed a 
claim of service connection for pimples of the head as 
secondary to exposure to Agent Orange.  The RO has not 
developed or adjudicated the issues of entitlement to service 
connection for a psychiatric disorder, other than PTSD, or 
for pimples of the head as secondary to exposure to Agent 
Orange.  These issues are referred to the RO for appropriate 
actions.


FINDINGS OF FACT

1.  In a December 1991 decision, the RO denied the claim of 
service connection for PTSD.  The veteran did not appeal the 
adverse determination and thus, it became final.

2.  The evidence received since the December 1991 RO decision 
includes evidence which is not cumulative or redundant of 
evidence previously considered, which bears directly and 
substantially upon the matter under consideration, and which 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.

3.  The evidence of record does not reflect that the veteran 
has current disability of a right Achilles tendon.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the final RO decision in December 1991, and thus the claim of 
service connection for a right shoulder disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. § 20.302, 20.1103 (2002).

2.  A disability of a right Achilles tendon was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claims.  The appellant and his representative were 
provided with a copy of the appealed March 1999 rating 
decision, a September 1999 statement of the case, and a July 
2000 supplement statement of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  Moreover, VA has also made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  In addition, by VA letters of April and August 
2001, the veteran was notified of the provisions of the VCAA.  
In this regard, he was specifically notified of the evidence 
necessary to substantiate his claims.  He was also notified 
of the evidence he was responsible for submitting, and what 
evidence VA would obtain.  Under the circumstances in this 
case, the appellant has received the notice and assistance 
contemplated by law, and adjudication of the claims at this 
juncture poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In a December 1991 rating decision, the RO denied the 
veteran's claim of service connection for PTSD.  The veteran 
did not appeal the adverse determination.  As the veteran did 
not appeal this adverse determination, the December 1991 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

When the RO denied the veteran's claim of service connection 
for PTSD in December 1991, it, in essence, found that the 
evidence of record did not reflect a current diagnosis of 
PTSD.

The Board observes that the evidence submitted since the 
December 1991 RO decision includes treatment reports from 
1998 to 2000.  Such reports show that the veteran has been 
diagnosed as having PTSD.  Evidence of a diagnosis of PTSD is 
new since at the time of the December 1991 RO decision, there 
was no medical evidence of the veteran having PTSD.  The 
evidence is also material.  This evidence, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Having determined that new 
and material evidence has been added to the record, the 
veteran's previously denied claim seeking entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

III.  Service connection for a disability of a right Achilles 
tendon

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of an Achilles tendon 
disability.  Postservice medical records are also negative 
for a diagnosis of an Achilles tendon disability.

Because the veteran has not presented competent medical 
evidence of the current existence of a right Achilles tendon 
disability, the claim must be denied.  In the absence of 
proof of a disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Here, the question as to whether the 
veteran currently has a right Achilles tendon disability 
necessarily involves a medical diagnosis.  Accordingly, 
competent medical evidence is required.  As no competent 
medical evidence is of record showing a current diagnosis of 
a right Achilles tendon disability, there is no valid claim 
of service connection.

In light of the fact that medical reports of record fail to 
show that the veteran has a right Achilles tendon disability, 
there is no reasonable possibility that additional VA 
assistance would aid in substantiating his claim. 




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is granted.

Service connection for a right Achilles tendon disability is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

